United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1896
                                 ___________

Harold Glenn,                           *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Michael Bachand, Individually           *
and in his official capacity as         *
Chief of Police for the City of Wynne, *
Arkansas; Paul Nichols, Individually    *
and in his official capacity as Mayor   *
of the City of Wynne, Arkansas;         *
Ervin Dobbins, Individually and         *
in his official capacity as Alderman    *
for the City of Wynne, Arkansas;        *
Charles Hambrick, Individually          *
and in his official capacity as         *
Alderman for the City of Wynne,         *
Arkansas; Monroe Futurall,              * [UNPUBLISHED]
Individually and in his official        *
capacity as Alderman for the City       *
of Wynne, Arkansas; Glen Hirons,        *
Individually and in his official        *
capacity as Alderman for the City       *
of Wynne, Arkansas; City of Wynne,      *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: May 2, 2008
                              Filed: May 15, 2008
                               ___________
Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this action pursuant to 42 U.S.C. § 1983, Harold Glenn, a former City of
Wynne, Arkansas police officer, appeals the district court’s1 adverse grant of summary
judgment on his claims against the City and City officials. After reviewing the record
de novo and considering Glenn’s arguments on appeal, we find no basis for reversing
the district court’s summary judgment decision. We also conclude that we lack
jurisdiction to review the court’s order dismissing Glenn’s claims against Arkansas
Special Agent Dale Arnold. See Fed. R. App. P. 3(c)(1)(B); Berdella v. Delo, 972
F.2d 204, 207-08 (8th Cir. 1992) (appeal of one order does not inherently imply desire
to appeal another). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-